PER CURIAM.
We granted certification, 122 N.J. 153, 584 A.2d 222 (1990), to review the Appellate Division’s determination that defendant’s convictions for the third-degree offense of possession of heroin with intent to distribute (N.J.S.Á. 2C:35-5a(l) and -5b(3)) did not merge with his conviction for possession of heroin with intent to distribute within 1,000 feet of school property (N.J. S.A. 2C:35-5a and N.J.S.A. 2C:35-7). 237 N.J.Super. 184, 567 A.2d 253. For the reasons set forth in our opinion in State v. *473Gonzalez, 123 N.J. 462, 588 A.2d 816 (1991), also decided today, we hold that the offenses did merge. See also State v. Gonzalez, 241 N.J.Super. 92, 99-108, 574 A.2d 487 (App.Div.1989) (Skillman, J.A.D., concurring in part and dissenting in part).
We reverse so much of the judgment below as denied merger. We remand the cause to the trial court for entry of an amended judgment vacating defendant’s conviction for possession with intent to distribute under N.J.S.A. 2C:35-5a(l) and -5b(3).